Citation Nr: 1102927	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-24 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent 
prior to January 22, 2008, and 70 percent from that date) 
assigned for the Veteran's posttraumatic stress disorder (PTSD) 
(to include depressive disorder).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from July 1960 
to July 1963, and from October 1965 to August 1992.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2007 rating decision by the San Diego, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for the Veteran's PTSD with depressive 
disorder, rated 30 percent, effective September 6, 2006.  An 
interim November 2008 rating decision increased the rating for 
the Veteran's PTSD to 70 percent, effective January 22, 2008.  In 
his August 2007 VA Form 9, Substantive Appeal, the Veteran 
requested a hearing before the Board; in April 2010, he withdrew 
the hearing request.  The Veteran's claims file is now in the 
jurisdiction of the Denver, Colorado RO.  


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran in 
writing that he intended to withdraw his appeal seeking increased 
ratings for his PTSD with depressive disorder; there is no 
question of fact or law remaining before the Board in this 
matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim pertaining to the ratings 
for his PTSD with depressive disorder; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, given the appellant's expression 
of intent to withdraw his appeal in the matter of the ratings 
assigned for his PTSD with depressive disorder, further 
discussion of the impact of the VCAA on this matter is not 
necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  

In a written statement received on April 21, 2010, the Veteran 
withdrew his appeal seeking increased ratings for his service-
connected PTSD with depressive disorder.  Hence, there is no 
allegation of error of fact or law for appellate consideration on 
this claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.  




ORDER

The appeal seeking increased rating for PTSD with depressive 
disorder, currently assigned "staged" ratings of 30 percent 
prior to January 22, 2008, and 70 percent from that date, is 
dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


